         Case 1:17-cv-00099-JKB Document 331 Filed 08/07/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                    *

       Plaintiff,                            *

       v.                                    *                                         CIVIL NO. JKB-17-00099

BALTIMORE POLICE DEPARTMENT, *
et al.,
        Defendants.          *
                           o0o

            BALTIMORE POLICE DPEARTMENT’S REPORT REGARDING
                         HIRING AND ATTRITION
       Pursuant to the Court’s Order, ECF No. 282, dated January 23, 2020, the Baltimore Police

Department respectfully submits the attached monthly report on new hire and attrition data for the

month of July 2020.



Dated: August 7, 2020                               Respectfully submitted,

                                                           /s/
                                                    __________________________________________________________________________________________________________________________________________________________________________________




                                                    DANA P. MOORE
                                                    Acting City Solicitor

                                                    SUZANNE SANGREE
                                                    ELISABETH S. WALDEN
                                                    KRISTIN E. BLUMER
                                                    KAY N. HARDING
                                                    NATALIE R. AMATO
                                                    Baltimore City Department of Law
                                                    100 N. Holliday Street, Suite 100
                                                    Baltimore, Maryland 21202
                                                    T 410.396.2496
                                                    F 410.396.2126

                                                    Counsel for Police Department of Baltimore
                                                    City and Mayor and City Council of
                                                    Baltimore
